Citation Nr: 0947541	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder.  

2.  Entitlement to service connection for a scar of the 
throat.  

3.  Entitlement to service connection for bilateral pes 
planus.  

4.  Entitlement to an initial compensable evaluation for left 
index finger scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1956 to May 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the RO which 
granted service connection for left index finger scar, rated 
noncompensably disabling, and denied service connection for 
ulcers, scar of the throat, and bilateral pes planus.  

The issue of service connection for bilateral pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
addressed in this decision have been obtained by VA.  

2.  The Veteran is not shown to have an ulcer disorder or 
scar of the throat which is related to service or any 
incident therein.  

3.  Since service connection was established, the Veteran's 
left index finger scar was not shown to be painful or 
unstable, and there is no underlying soft tissue damage, 
frequent loss of skin, or any actual or functional limitation 
attributable to the scar.  


CONCLUSIONS OF LAW

1.  The Veteran does not have an ulcer disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

2.  The Veteran does not have a scar of the throat due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

3.  The criteria for a compensable evaluation for a left 
index finger scar have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.10, 4.31, 4.40, 4.118, Part 4, including 
Diagnostic Code 7805 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  Prior to initial adjudication of 
the Veteran's claims, letters dated in May and June 2004, 
fully satisfied the duty to notify provisions of VCAA.  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The Veteran was afforded a VA 
examination for his increased rating claim.  Concerning the 
claims for an ulcer disorder and scar on the throat, the 
Board concludes that an examination is not needed because 
there is no credible evidence establishing an in-service 
event, injury or disease, including on a presumptive basis, 
and no competent evidence that any current disability may be 
related to service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and an 
ulcer disorder manifests to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Ulcer & Throat Scar

The Veteran seeks, in part, to establish service connection 
for an ulcer disorder and a scar of the throat.  However, he 
has not offered any argument or explanation as to why he 
believes that he is entitled to a grant of service 
connection.  Although the Veteran was requested on at least 
two occasions to provide VA with information that his claimed 
disabilities were present in service or were otherwise 
related to service, he has not provide any evidence that he 
has an ulcer disorder or a scar of the throat at present, or 
any evidence that the claimed disabilities were related to 
service.  

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this case, the Veteran's service treatment records are 
negative for any abnormalities or diagnosis referable to any 
gastrointestinal disorder or any injury or treatment for a 
throat problem.  The service records showed that the Veteran 
was hospitalized for several days in March 1958, for 
complaints of a sore throat and that his stomach hurt.  The 
assessment on admission and the final diagnosis when he was 
discharged to duty, was acute pharyngitis.  Furthermore, the 
Veteran made no mention of any problems with his throat, and 
specifically denied any stomach or intestinal troubles or 
frequent indigestion on a Report of Medical History for 
separation from service in May 1958, and no pertinent 
abnormalities were noted at that time.  On examination, the 
Veteran's throat, abdomen and gastrointestinal system were 
normal.  

Similarly, the Veteran made no mention of any throat or 
stomach problems on a claim for VA pension benefits in April 
1974, nor were any pertinent abnormalities noted on a private 
medical report, received August 1974.  The first mention of a 
gastrointestinal problem was on a VA outpatient note, dated 
in April 2004.  At that time, the Veteran reported a history 
of right upper quadrant abdominal pain for about a month or 
more.  When seen by VA in August 2005, the Veteran reported 
that he had ulcers in 1960, but had no problems for 30 years.  
A VA outpatient note in July 2006, showed a history of 
gastrointestinal reflux which was controlled with medication, 
and that ultrasound and CT scans of his abdomen in May and 
February 2006, respectively, were negative.  

The first mention of any throat problem was noted on a VA 
outpatient report in December 2003.  At that time, the 
Veteran reported a four year history of hoarseness which had 
worsened over the previous six months, and he said that he 
recently had an endoscopy and CAT scan by a private 
healthcare provider.  A flexible laryngoscopy by VA in 
December 2003, revealed vocal cord lesions, and subsequent 
diagnostic studies revealed squamous cell carcinoma of the 
right vocal cord.  The Veteran completed radiation treatment 
in June 2004, and no recurrence of his cancer was found on 
follow-up evaluation in December 2005.  

In the instant case, the Veteran has not provided any 
competent medical evidence that he has an ulcer disorder or a 
scar of the throat at present, or any evidence establishing a 
causal link or nexus between the claimed disabilities and 
service.  While the evidentiary record shows that the Veteran 
was recently diagnosed with, and treated for squamous cell 
carcinoma of the right vocal cord, and has a reported history 
of gastrointestinal reflux disease, these disabilities were 
not manifested in service or until some 45 years after 
discharge from service.  While the Veteran may believe that 
he has an ulcer disorder and a scar on his throat which is 
related to service, he has not presented any competent 
medical evidence to support that assertion.  

Inasmuch as there was no evidence of a gastrointestinal 
disorder or any injury of the Veteran's throat in service, 
and no credible or competent evidence that any claimed 
disability is related to service, the Board finds no basis 
for a favorable disposition of the Veteran's claim.  
Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Ratings

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Left Index Finger Scar

Service connection for a left index finger scar was granted 
by the RO in July 2004, based on the service treatment 
records which showed that the Veteran lacerated his finger 
while cutting meat at a packing plant in service in January 
1957.  The laceration on the lateral aspect of the finger 
extended from the middle of the middle phalanx to the end of 
the distal phalanx, and required a split skin graft.  There 
was no nerve or artery involvement.  

When examined by VA in June 2004, the Veteran reported some 
recurring itching and tenderness during periods of flaking of 
the distal portion of the scar.  On examination, there was a 
well-healed, hypopigmented, .75 by .25-cm scar on the lateral 
aspect of the distal phalanx of left index finger.  There was 
slight scaling of the skin on the dorsal portion of the skin 
graft, which the examiner identified as ischemic dermatitis.  
There was no ulceration or breakdown of the skin, only dry 
flaking.  The scar was slightly sensitive to palpation, and 
there was no limitation of motion of the distal 
interphalangeal joint.  The 1.5 by .75-inch donor site scar 
on the volar aspect of the left forearm was flat, 
hypopigmented, nontender, and not fixed to the underlying 
tissue.  There were no chronic skin changes and the scar did 
not have any effect on muscle activity of the forearm.  

When examined by VA in September 2005, the Veteran denied any 
problems associated with the left index scar other than some 
numbness along the boarder.  He denied any incapacitating 
episodes and said that the scar did not affect him when he 
worked as a laborer prior to his retirement in 1998, and had 
no affect on his current daily activities.  On examination, 
the 1-inch, well-healed, hyperpigmented scar was smooth and 
stable and was not adherent to the underlying tissue.  The 
scar was not tender to palpation or disfiguring, and there 
was no limitation of motion or loss of strength in the left 
index finger.  

The evidentiary record also included numerous VA outpatient 
records showing treatment for various unrelated maladies from 
2003 to 2006, but did not reflect any complaints, treatment, 
or findings pertaining to the left index finger or donor site 
scar.  

The Veteran is currently assigned a noncompensable evaluation 
for his left index finger scar under Diagnostic Code (DC) 
7802, which provides for a 10 percent evaluation for scars, 
other than the head, face, or neck that are superficial and 
that do not cause limited motion and have an area or areas of 
144 square inches or greater.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Other potentially applicable rating codes include Diagnostic 
Codes 7801, 7804, and 7805.  Under DC 7801, for scars other 
than head, face, or neck, that are deep or that cause limited 
motion, a 10 percent disability rating is for assignment for 
an area or areas exceeding 6 square inches; a 20 percent 
rating is assigned for an area or areas exceeding 12 square 
inches; a 30 percent rating is warranted for an area or areas 
exceeding 72 square inches, and a 40 percent rating is 
assigned for an area or areas exceeding 144 square inches.  

Under DC 7804 a 10 percent evaluation is assigned for 
unstable, superficial scars.  DC 7805, provides that scars be 
evaluated on the basis of any related limitation of function 
of the body part which they affect.  DC 7800 (disfigurement 
of the head, face, or neck) is not for application in the 
present case.  

At this point, the Board notes that during the pendency of 
this appeal, VA amended the rating criteria for the 
evaluation of scars, which became effective on October 23, 
2008.  However, it was specifically noted that this amendment 
shall apply to all applications for benefits received by VA 
on or after October 23, 2008.  A veteran whom VA rated before 
such date under Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, or 7805 may request review under these clarified 
criteria, irrespective of whether his or her disability has 
worsened since the last review.  The effective date of any 
award, or any increase in disability compensation, based on 
this amendment will not be earlier than the effective date of 
this rule, but will otherwise be assigned under the current 
regulations regarding effective dates.  See 73 Fed. Reg. 
54708 (Sept. 23, 2008).  

In this case, the Veteran filed his original claim for a left 
index finger disability in April 2004, prior to the amendment 
to the rating criteria, and he has not requested a review 
under the new criteria.  As such, his pending claim currently 
on appeal will be reviewed under the criteria in effect prior 
to October 23, 2008.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the left index finger scar.  The 
Veteran does not report any specific residual problems 
associated with the scar, except for some slight numbness 
along the border of the scar.  The objective findings from 
the two VA examinations during the pendency of the appeal 
were not materially different and did not show that the scar 
was unstable, painful to palpation, encompassed an area 
greater than 6 square inches (39 square cm), or caused any 
limitation of function.  While the VA examiner in June 2004 
noted some sensitivity along the scar, the VA examiner in 
September 2005 specifically noted that there was no 
tenderness or adherence of the scar to the underlying tissue.  
Thus, a compensable evaluation is not warranted under these 
or any other potentially applicable diagnostic code 
associated with scars and their residual effects.  See 38 
C.F.R. § 4.118 (2009).  

Additionally, in view of the Court's holding in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether the Veteran was entitled to staged ratings for the 
laceration scar.  However, upon review of all the evidence of 
record, the Board finds that at no time during the pendency 
of the claim, has the left index finger scar been more or 
less disabling than is reflected in the noncompensable 
evaluation assigned.  

Finally, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has acknowledged that the 
Board cannot assign an extraschedular rating in the first 
instance, but found that the Board must specifically 
adjudicate whether to refer a case for such an evaluation 
when the issue is either raised by the claimant or is 
reasonably raised by the evidence of record.  See Barringer 
v. Peake, 22 Vet. App. 242 (2008).  Accordingly, the Board 
has considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2009).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology, and is found inadequate, 
the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this regard, the Board notes that the Veteran is 73 years 
old and has been retired since 1998.  The Veteran does not 
claim nor does the record show any periods of hospitalization 
for his left index finger disability, nor is there any 
objective evidence of marked interference with employment due 
solely to the service-connected disability.  In fact, the 
Veteran specifically denied any actual or functional 
impairment associated with his left index finger scar.  The 
manifestations of the Veteran's disability are consistent 
with the schedular criteria, and there is no objective 
evidence that the manifestations of his disability are 
unusual or exceptional.  In sum, there is no indication that 
the average industrial impairment from the Veteran's 
disability would be in excess of that contemplated by 
noncompensable evaluation assigned.  Therefore, referral of 
this case for extraschedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  


ORDER

Service connection for an ulcer disorder is denied.  

Service connection for a scar of the throat is denied.  

An initial compensable evaluation for left index finger scar 
is denied.  


REMAND

The Board finds that additional development must be 
accomplished prior to further consideration of the Veteran's 
claim regarding bilateral pes planus.  

The Veteran's service enlistment examination in May 1956 
showed Grade II pes planus at the time of service enlistment.  
Although the service treatment records do not show any 
complaints, injury, or treatment for any foot problems during 
service, and that the Veteran specifically denied any foot 
problems at the time of his separation examination in May 
1956, the examination report showed asymptomatic, Grade III 
pes planus with no rotation or bulging.  

In this case, the service records clearly showed that the 
Veteran had a pre-existing disability at the time he entered 
service, and that there was a change in the degree of 
severity at the time of service separation.  Whether the 
change reflected aggravation of the pre-existing disability 
or was due to the normal progression of the disease process 
is not clear from the current evidence of record, as the 
Veteran has not been afforded a VA examination to address 
this question.  Therefore, one must be provided to him.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  

Accordingly, the claim is REMANDED to the AMC for the 
following action:  

1.  The Veteran should be afforded a VA 
podiatry examination.  The claims folder 
should be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  
Specifically, the examiner should respond 
to the following:  

1)	Did the Veteran's pre-existing 
pes planus undergo an increase in 
the underlying pathology during 
service?  

2)	If there was an increase during 
service, was that increase due to 
the natural progress of the 
condition OR was the increase due 
to aggravation of the preservice 
disorder, by service?  

If the examiner is unable to render a 
determination as to the foregoing 
questions, she/he should so state and 
indicate the reasons.  

Note: The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied the 
Veteran and his representative should be 
furnished an supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


